DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 14, 18, 19, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiertag US 8,674,498.
1.	Feiertag discloses an elastic wave device (Figs. 2, 8A-8K, 9, 10, etc.) that is to be mounted on a mounting substrate (not shown, but the device would be mounted onto the mounting substrate thru KO/BU; Col. 1 lines 17-18, Col. 5 lines 31-33), comprising: an element substrate (Fig. 2 item CH, Fig. 8F item AP) including a first main surface (e.g. top) that is on a mounting substrate side thereof (the side with item KO/BU), a second main surface (e.g. bottom) that faces the first main surface (the side with the cavity HR), a side surface that connects the first main surface and the second main surface to each other (the side with item VS), and a piezoelectric layer (Col. 3 line 61); an IDT electrode (MS, BES; Col. 1 lines 15-17, Col. 3 lines 56-64, Col. 8 lines 18-20, Col. 10 lines 27-35) provided on the second main surface of the element substrate; a support layer (RS) provided on the second main surface of the substrate to surround the IDT electrode; a cover member (Fig. 2 item AP; Fig. 8J item CW) provided on the support layer and sealing, together with the support layer and the element substrate, the IDT electrode in a hollow space (HR); and a routing wiring line (VS, AF, AF’, VL’) that extends from the second main surface of the element substrate onto the side surface.
2.	Feiertag discloses the routing wiring line extends from the second main surface onto the first main surface (Figs. 2, 8A-K; the wiring line wrap around the item CH/AP).
3.	Feiertag discloses the routing wiring line is electrically connected to the IDT electrode (inherently for at least one wiring line connects to IDT electrode for input or output signal).
4.	Feiertag discloses a reflector (Col. 8 lines 18-21); wherein the reflector is provided on the second main surface of the element substrate (i.e. part of the SAW component, thus with the MS/BES on the second main surface); the support layer is provided on the second main surface of the second substrate to surround the IDT electrode and the reflector (Figs. 2, 8A-H; item RS surrounds MS/BES); and the routing wiring line is electrically connected to at least one of the IDT electrode and the reflector (inherently for at least one wiring line connects to IDT electrode for input or output signal).
5.	Feiertag discloses a plurality of the routing wiring lines are provided (Figs. 2, 8A-H, 9, 10 show multiple wiring lines connect to items KO/KO’/BU).
8.	Feiertag discloses the routing wiring line has a band shape (Figs. 2, 8A-H, 9, 10; items VS/VL’ wrap around the CH/AP are shown as band shape, similar to Applicant’s e.g. Fig. 3A item 21, 22).
9.	Feiertag discloses among the plurality of routing wiring lines, routing wiring lines that are connected to different potentials are separated from each other by a gap therebetween on the side surface (Figs. 9, 10 show 6 wiring lines are separated with gaps; Col. 11 line 67 on having ground potential; inherently there would be at least one wiring line for input, one wiring line for output, and one wiring line for ground potential, and they are read as having different potentials to each other).
10.	Feiertag discloses the element substrate includes a plurality of side surfaces (Figs. 9, 10; multiple side surfaces with the wiring lines including the KO/KO’,BU); and the routing wiring lines that are connected to different potentials are separated from each other by a gap therebetween on a same side surface among the plurality of side surfaces (Figs. 9, 10 show two sides including wiring lines separated by gaps; Col. 11 line 67 on having ground potential; inherently at least one wiring line for input, one wiring line for output, and one wiring line for ground potential, thus the device having at least three different potentials arranged on the two sides, which necessitate at least two different potentials on a same side).
11.	Feiertag discloses the element substrate includes a plurality of side surfaces (Figs. 9, 10; multiple side surfaces with the wiring lines including the KO/KO’,BU); and the routing wiring lines that are connected to different potentials are provided on different side surfaces among the plurality of side surfaces (Figs. 9, 10 show two sides including wiring lines separated by gaps; Col. 11 line 67 on having ground potential; inherently at least one wiring line for input, one wiring line for output, and one wiring line for ground potential, thus the device having at least three different potentials arranged on the two sides, which necessitate the two sides include at least some different potentials on different sides).
14.	Feiertag discloses the element substrate is a piezoelectric substrate made of the piezoelectric layer (Col. 3 line 61).
18.	Feiertag discloses capacitor electrodes that define a capacitor and are provided on the cover member (MS, BES; Figs. 8A-K; Col. 10 lines 27-35; capacitor).
19.	Feiertag discloses an inductor provided on the cover member (MS, BES; Figs. 8A-K; Col. 10 lines 27-35; coil).
21.	Feiertag discloses the cover member is another element substrate (Figs. 8A-K; CW); the another element substrate includes first and second main surfaces that face each other (i.e. bottom and top surfaces of item CW); another IDT electrode (MS/BES) is provided on the second main surface (top) of the another element substrate; and the first or second main surface (top) of the another element substrate faces the second main surface (bottom) of the element substrate via the hollow space (HR).
22.	Feiertag discloses the second main surface (top) of the another element substrate faces the second main surface (bottom) of the element substrate via the hollow space (HR).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498.
17.	Feiertag does not explicitly disclose the routing wiring line is made of one metal selected from the group consisting of Cu, Au, Pt, and W, or an alloy including any one of Cu, Au, Pt, and W as a main component.  However, Cu, Au, Pt, and W, or an alloy including any one of Cu, Au, Pt, and W as a main component are art-recognized materials used for wiring line.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the routing wiring line with one metal selected from the group consisting of Cu, Au, Pt, and W, or an alloy including any one of Cu, Au, Pt, and W as a main component because these metals are well-known to be used for the wiring line in the construction of elastic wave device.
20.	Feiertag discloses a capacitor (Col. 10 lines 27-35; capacitor), which includes capacitor electrode (inherently as part of the capacitor), and the inductor (Col. 10 lines 27-35; coil), but does not a LC circuit including the capacitor and the inductor are electrically connected to each other.  However, since Feiertag already discloses passive component structures of capacitor and inductor (Col. 10 lines 27-35), electrically connecting the passive component structures to form circuitry is merely a design choice to obtain desired characteristics (such as LC circuit).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the capacitor and the inductor are electrically connected to each other for the purpose of having circuitry to obtain desired characteristic for the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Koga US 7,808,935.
6.	Feiertag discloses at least two routing wiring lines extend onto the first main surface of the element substrate (Figs. 2, 8A-K, 9, 10 show multiple wiring lines with KO/KO’/BU onto the first main surface), including ground lines (Col. 11 line 67); but does not disclose the at least two routing wiring lines are connected to each other on the first main surface.
	Koga discloses a substrate (Fig. 4A-G item 35) wherein ground terminals (14) are connected to each other on the bottom surface (Fig. 4G).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the at least two wiring lines of ground lines of Feiertag to connect with each other on the first main surface as in Koga.  The modification would have been obvious because the connection of the ground wiring lines on the surface would have formed a large ground area/surface that is well-known for ground isolation due to the ground wiring lines.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Nakamura US 6,801,100.
7.	Feiertag does not disclose a dimension of the routing wiring line in a width direction that is perpendicular or substantially perpendicular to a direction in which the routing wiring line is routed is larger than a larger outer dimension of the IDT electrode.
	Nakamura disclose an elastic wave device (Fig. B2) comprising IDT electrode (17b) and wiring line (22), wherein a width of the wiring line in a width direction that is perpendicular or substantially perpendicular to a direction in which the routing wiring line is routed is larger than the width of the electrode (Fig. B2; Col. 30 lines 1-5).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made a dimension of the routing wiring line in a width direction that is perpendicular or substantially perpendicular to a direction in which the routing wiring line is routed is larger than a larger outer dimension of the IDT electrode.  The modification would have been obvious for the benefit of low insert loss as taught by Nakamura (Col. 30 lines 22-26).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Ikata US 5,281,883.
12.	Feiertag discloses routing wiring line includes ground lines (Col. 11 line 67), but does not disclose one of the routing wire lines covers an entirety or substantially an entirety of the side surface.
	Ikata discloses a substrate (Fig. 6 item 22) wherein one of wiring lines covers an entirety or substantially an entirety of a side surface (item 24 wraps around item 22, as shown in Fig. 6, one of the wiring line would include grounding item 21c, and the wrap around with item 21c, 24 would cover an entirety or substantially an entirety of one side).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made one of the routing wire lines (e.g. ground) covers an entirety or substantially an entirety of the side surface of the element substrate.  The modification would have been obvious because forming routing wiring line (e.g. ground) that cover an entirety or substantially an entirety of the side surface of the substrate is an exemplarily way for forming the wiring lines without via drilling hole as taught by Ikata (Fig. 6) and also provide large coverage for well-known ground isolation due to the ground wiring line as well-known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Ookubo US 8,963,655.
13.	Feiertag discloses the element substrate includes a pair of side surfaces that face each other (Figs. 2, 8A-K; left and right sides of CH/AP), but does not disclose the second main surface side of the element substrate is narrower than the first main surface side of the element substrate in a direction that connects the pair of the side surface that face each other.
	Ookubo discloses an elastic wave device (Figs. 3, 6D, 7A-C, etc.) comprising an element substrate (5) including a first (bottom; 5b) main surface, a second (top; 5a) main surface, a pair of side surfaces (left and right sides of item 5; 5c, 5e); IDT electrode (17) on the second main electrode; the second main surface side of the element substrate is narrower than the first main surface side of the element substrate in a direction that connects the pair of the side surface that face each other (Figs. 3, 7A-C; item 5a is narrower than item 5b, due to the protruding portion 5d).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the element substrate of Feiertag to have the second main surface side of the element substrate is narrower than the first main surface side of the element substrate in a direction that connects the pair of the side surface that face each other as in Ookubo.  The modification would have been obvious for the benefit of improve shock resistance and relieve stress concentration as taught by Ookubo (Col. 7 lines 61-63, Col.  8 lines 7-11, Col. 9 lines 61-63, etc.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Kuroyangi US 9,831,850.
15.	Feiertag does not disclose the element substrate includes a support substrate made of an insulator or a semiconductor and the piezoelectric layer that is provided on the support substrate.
	Kuroyangi exemplarily discloses for an elastic wave device (Figs. 2A,B), comprising an element substrate (Fig. 2A,B, items 70, 88) includes a support substrate (88) made of an insulator or a semiconductor (Col. 3 lines 37-38) and a piezoelectric layer (70) that is provided on the support substrate.  Also note the similarity between Feiertag’s element substrate CH/AP and Kuoryangi’s Fig. 1 with element substrate as piezoelectric substrate 70.
	At the time of the filing, it would have been obvious to one of ordinary art to have replaced the element substrate (which shown as a single piezoelectric substrate) of Feiertag with the element substrate of a support substrate and piezoelectric layer of Kuroyangi.  The modification would have been obvious for the benefit of improving temperature characteristics as taught by Kuroyangi (Col. 3 lines 45-50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Shibahara US 2004/0196119.
16.	Feiertag does not disclose an insulating layer is provided underneath the routing wiring line on the element substrate at an edge between at least one of the first and second main surfaces of the element substrate, and the side surface of the element substrate.
	Shibahara discloses an elastic wave device (Figs. 1, 2, etc.) comprising insulating layer (2) between wiring lines (58, 59, etc.) and piezoelectric substrate (100).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added insulating layer between the routing wiring line and the element substrate.  The modification would have been obvious for the benefit of reducing parasitic capacitance as taught by Shibahara ([0015]).  As a consequence of the combination, the insulating layer is provided underneath the routing wiring line on the element substrate at an edge between at least one of the first and second main surfaces of the element substrate, and the side surface of the element substrate.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Feiertag US 8,674,498 in view of Metzger US 2018/0013055.
23.	Feiertag does not disclose the first main surface of the another element substrate faces the second main surface of the element substrate via the hollow space; another support layer is provided on the second main surface of the another element substrate to surround the another IDT electrode; and another cover member is provided on the another support layer and seals, together with the another support layer and the another element substrate, the another IDT electrode in a hollow space.
	Metzger discloses elastic wave device (Figs. 1, 2, etc.) including a first component comprising: a first component (BS1) on a second main surface (top) of an element substrate (BW) facing a hollow space (H1); a support layer (R), a cover member is another element substrate (DW); another component (BS2) on a second main surface (top) of the another element substrate; a first main surface (bottom) of the another element substrate faces the second main surface (top) of the element substrate via the hollow space (H1); another support layer (PS) on the second main surface (top) of the another element substrate to surround the another component (BS2); another cover member (US) provided on the another support layer and seals together with the another support layer and the another element substrate, the another component in a hollow space (H2).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have stacked the another IDT electrode of Feiertag on the other side of the another element substrate and including another support layer and another cover member as similarly in Metzger (i.e. instead of the another IDT electrode in the same hollow space as in Fig. 8K of Feiertag, the another IDT electrode would be stack in similar way as in Metzger).  The modification would have been obvious as a different way of stacking components (IDT electrodes) on each other as taught by Metzger (Fig. 2).  As a consequence of the combination, the first main surface of the another element substrate faces the second main surface of the element substrate via the hollow space; another support layer is provided on the second main surface of the another element substrate to surround the another IDT electrode; and another cover member is provided on the another support layer and seals, together with the another support layer and the another element substrate, the another IDT electrode in a hollow space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843